DETAILED ACTION
Notice to Applicant
In the amendment dated 6/9/2022, the following has occurred: Claims 11 has been amended; Claim 17 has been canceled.
Claims 1-6 and 8-15 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The arguments submitted 6/9/2022 have been considered but are not persuasive. Applicant’s argues that the prior art, Hartmann (US 2016/0226042), does not teach “the [cell] housing […] with the exception of the electrical poles, is completely encased by the sleeve.” For example, regarding Fig. 4C of Hartmann, showing a casing surrounding the sides of a cylindrical cell, is said to show a sleeve that “only surrounds the vertical walls of each battery cell” (see Remarks at numbered page 10 of 12).


    PNG
    media_image1.png
    899
    629
    media_image1.png
    Greyscale

Applicant does not make an argument for why the top and bottom of the cylindrical cells are not “poles” within the broadest reasonable interpretation of that term, being the terminal portions of the cells. as was common in the art for cylindrical cells. Absent a compelling in that regard, the anticipation/obviousness rejections must stand. 
	Applicant’s argument that “it would not have been obvious to encase the top of the battery cell with the exception of the electrical poles” is not convincing because it assumes the top of the batteries in Fig. 4C have a “top” that is not a “pole.” This is unsubstantiated, and symptomatic of Applicant’s arguments during prosecution, which rely on a vague definition of “pole” to try and differentiate the instant claims from what is taught in Hartmann. The drawings and claims were previously rejected for new matter (and therefore indefiniteness). Applicant argues that despite not having a clear drawing of “a sleeve” that would differentiate the instant invention from what is disclosed in Hartmann, the specification’s reference to “a complete sleeve for the housing 5, apart from the electrical poles 2, 3” both 1) requires something differentiable from and nonobvious over e.g. Fig. 4C of Hartmann and 2) provides a basis in the original specification for newly submitted drawing Fig. 1A. This is not persuasive, because at issue in the case is precisely what counts as a “pole” on a cylindrical cell, wherein the top of the cell simply is a terminal such that there is no “top” that would need to be covered by a sleeve in order to be “completely encased except for the pole(s).” It was furthermore conventional in the art for prismatic cells like that depicted in new drawing Fig. 1a for the top cap plate to be polarized, with one terminal being insulated from the cap plate to form the second polarity, and it would therefore have been obvious to provide a sleeve over any polarized area of a battery housing “except for the poles” within the broadest reasonable interpretation of the claim with the motivation to insulate said housing. The Office points out, for example, that even Fig. 1A, which Applicant has submitted as new matter, and as a differentiable embodiment of the instant invention from at least some of the embodiments depicted in Hartmann, shows some space between terminals 3 and 4 and some line that appears to be intended to be a peripheral outline of a sleeve “encasing” the housing. 

    PNG
    media_image2.png
    512
    656
    media_image2.png
    Greyscale

There is an indefiniteness, therefore, about whether this new drawing would even meet the narrow interpretation of the claims Applicant is advocating. The rejections are therefore maintained. 



Specification
The disclosure is objected to because of the following informalities: paragraph 0060 refers to electrical poles “2, 3” which should be “3, 4” based on the original drawings.  
Appropriate correction is required.

Drawings
The amendment filed 12/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has submitted a “Fig. 1A” purporting to show what is meant by the limitation in claim 1 requiring “the housing of the at least one energy storage cell, with an exception of the electrical poles, is completely encased by the sleeve.” The drawing is considered to be new matter because while it shows a possible embodiment of the claim limitation, there is no specific description of this embodiment which would clearly differentiate it from the broadest reasonable interpretation of a limitation requiring “completely encased by the sleeve with the exception of the electrical poles,” since another reasonable interpretation of such a limitation would include a sleeve that encapsulated the four vertical sides and a bottom side of a prismatic battery, or a sleeve that encapsulated the circumferential portion of a cylindrical battery, but left open the side(s) containing the pole(s). But the particular embodiment in Fig. 1A, which Applicant contends in the Remarks filed 12/13/2021, is not clearly described in a way that would show that the inventor had possession of it at the time of invention in the way that it claims distinguishes over the prior art. See MPEP 608.01(I): 
In establishing a disclosure, applicant may rely not only on the description and drawing as filed but also on the original claims if their content justifies it.
Where subject matter not shown in the drawing or described in the description is claimed in the application as filed, and such original claim itself constitutes a clear disclosure of this subject matter, then the claim should be treated on its merits, and requirement made to amend the drawing and description to show this subject matter. The claim should not be attacked either by objection or rejection because this subject matter is lacking in the drawing and description. It is the drawing and description that are defective, not the claim.
It is, of course, to be understood that this disclosure in the claim must be sufficiently specific and detailed to support the necessary amendment of the drawing and description
Here, where the prior art appears to disclose a sleeve that completely encases the battery except for the electrical poles within the broadest reasonable interpretation of that limitation, yet Applicant argues that the prior art does not disclose the claimed limitations on the basis of a differentiating, narrower interpretation of the limitations as embodied in a newly submitted drawing, the drawing cannot be said to found in a sufficiently specific and detailed manner within the as-filed specification, and is therefore objected to as new matter. In addition, the drawing does not even appear to meet the stringent interpretation Applicant advocates for what counts as “completely encased [with an exception of the electrical poles]” and so it is unclear how exactly the drawing could be said to be inherent in the originally filed specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and 112(b) for being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For that reason, the scope of the claims is indefinite.
	The independent claims have been amended to require wherein “the housing of the at least one energy storage cell, with an exception of the electrical poles, is completely encased by the sleeve.” Support for this amendment appears to come from the specification: e.g. “the different variants of the sleeve explained above can be designed in such a manner that they encase or cover the housing at least in the sections in which the insulation is necessary and desired […] [the energy store according to the invention can be configured in such a manner that the housing of the at least one energy storage cell, with the exception of the electrical poles, is completely surrounded by the sleeve” (paras 0025-0026) and  “each of the energy storage cells 2 is equipped with an insulating sleeve which very particularly preferably completely encases the respective energy storage cell 2” (para 0056). No drawings show what is meant by “completely encased.” The as-filed drawings do not depict even one embodiment of the sleeve. 
	Applicant’s Remarks filed 11/9/2021 argue that the prior art does not show sleeves “completely encasing” the battery cells “with an exception of the electrical poles.” But it is not clear what is meant by “electrical poles.” Previously cited Meintschel and Hartmann show sleeves that completely encase the battery cells except for a top section where the poles are, and it is not clear how or if the instant invention might differ, since no clear drawing is shown, and there is no clear explanation of what “completely encasing” in contrast to something like “partial encasing” might entail. In addition to the already cited prior art, one of ordinary skill in the art would have understood “encasing” as already a complete or total surrounding of a cell. US Patent No. 5,977,746, for example, shows cells with an encasing insulating portion 60 very similar to that in Meintschel and Hartmann (Fig. 3A) that is referred to as “encasing” (see e.g. claim 2) . Similarly, US 2007/0273327 shows an insulating sleeve 31 (Fig. 2) that “encases” the battery unit (para 0034) yet has an open top. Hartmann itself uses the word “encase”” at several points to refer to its sleeves (paras 0091, 0092, 0093, 0097, et al.). Applicant does not actually delineate what a “pole” is, nor does it teach a clear embodiment showing a “complete encasement” that is different in structure or function from the “encasing” sleeves known in the art. While Applicant appears to argue that a sleeve cannot “completely encase” without a “top” to the sleeve, this is not made explicit in the specification or in the instant drawings, and cannot be inferred as an inherent limitation thereof. It is therefore unclear what the limitation ““the housing of the at least one energy storage cell, with an exception of the electrical poles, is completely encased by the sleeve” positively requires. In addition, the drawing Fig. 1A depicting new matter does not even appear to meet the stringent interpretation Applicant advocates for what counts as “completely encased [with an exception of the electrical poles]” and so it is unclear what the metes and bounds of even the newly advanced claim limitation are. The Office has interpreted it broadly to refer to sleeves that “encase” consistent within the conventional depictions found in the prior art, absent any particularly defined or depicted difference that can Applicant can point to. 
	The dependent claims are rejected for depending on rejected independent claims.


Claim Rejections - 35 USC § 102/103
Claims 1-6, and 8-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, as obvious over Hartmann (US 2016/0226042 to Hartmann et al.).
	Regarding Claims 1 and 15, Hartmann teaches:
battery modules for vehicles (paras 0002-0005) comprising a plurality of energy storage cells connected to one another and lined up and abutting one another in a housing (see e.g. Fig. 2A and 2C showing conventional packs)

    PNG
    media_image3.png
    722
    652
    media_image3.png
    Greyscale
 
    PNG
    media_image1.png
    899
    629
    media_image1.png
    Greyscale

wherein the energy storage cells are lined up and abut one another and each comprise a housing (see Fig. 1E) having electrical poles formed on a surface of the housing and wherein the poles are connected to each other to form a battery pack (e.g. para 0089)

wherein the energy storage cells have sleeves 420 that encase the housing of each one energy storage cell such that the housings are electrically insulated from one another (Figs. 4B and 4C), wherein the cylindrical cells only have a top opening for each of the poles (i.e. the outside rim forms a pole and the central raised portion forms another holes, as was known in the art), and particular embodiments wherein the cells are entirely surrounded on other surfaces
	While Hartmann appears to disclose sleeves that “completely encase” the cells apart from a top opening for receiving the poles, insofar as Applicant disputes the “completeness” of the encasing, it would have been obvious to one of ordinary skill in the art to completely encase the cells, since the prismatic cells, at least, are shown entirely encasing 5 of 6 prismatic sides, and because it would have been obvious to entirely encase either the bottom and sides of a cylindrical battery in order to insulate the cases from contacting any metal components of a housing or to encase the cylindrical sides while leaving poles at either end exposed, based on any of the conventional designs of cylindrical cells in the art, since Hartmann, as well as the other cited prior art in this case, renders obvious encasing cells to 1) prevent physical shocks 2) to prevent short circuits and 3) to improve heat distribution (see e.g. paras 0099-0100) of Hartmann. 
	Regarding Claims 2-6, Hartmann teaches:
embodiments with shrink-wrapped type plastic casing (e.g. para 0107)
embodiments with injection-molded plastic (para 0307)
embodiments with elastomer (para 0126)
embodiments comprising a polymer matrix with two or more materials including a shrink wrap and an elastomer (see e.g. paras 0101-0107)
	Insofar as claim 17 requires at least one sleeve comprising plastic and at least one sleeve comprising an elastomer, Hartmann appears to teach a hybrid sleeve design that reads on the claim (paras 0101-0107). Insofar as the claims require two different sleeves wholly comprised of different materials, it would have been obvious to one of ordinary skill in the art to mix and match sleeves from different materials known in the art in order to build a custom battery pack, absent unexpected results. See paragraphs 0114-0115 suggesting combination of different materials. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 8-10, Hartmann teaches:
identical sleeves for every cell, wherein the sleeves completely surround the cell (Fig. 4b, etc.)
	Regarding Claim 11, Hartman teaches:
different embodiments for cells with different structures, including sleeves that accommodate a particular battery shape (compare Figs. 4A and 4B), or different materials depending on the composition of the electrochemical cells and packs with different heat transfer rates (para 0077)
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to use different sleeves for different battery (packs) with the motivation to accommodate differently shaped batteries or to control heat dissipation rates throughout the battery pack (see e.g. para 0110 suggesting different combinations or blends of various elements in the thermal layers and para 0114 suggesting that “various compositions and other materials” can be combined “in order to create a configuration that worked for a specific purpose”). 
	Insofar as claim 11 requires at least one sleeve comprising plastic and at least one sleeve comprising an elastomer, Hartmann appears to teach a hybrid sleeve design that reads on the claim (paras 0101-0107). Insofar as the claims require two different sleeves wholly comprised of different materials, it would have been obvious to one of ordinary skill in the art to mix and match sleeves from different materials known in the art in order to build a custom battery pack, absent unexpected results. See paragraphs 0114-0115 suggesting combination of different materials. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2016/0226042 to Hartmann et al.) in view of Park (US 2011/0287298 to Park et al.).
	Regarding Claims 12-14, Hartmann teaches:
conventional energy storage packs each with an insulating sleeve (see Figs.)
	Hartmann does not explicitly teach:
the sleeves being in contact with a base plate, side struts, and end plates
	Hartmann shows prismatic cells (Fig. 4) which would have been obvious to use in a conventional cell pack like that depicted in Park (see e.g. Fig. 2). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to use the sleeve-insulated cells in Park with the motivation to improve safety, or to provide the sleeves disclosed in Hartmann to insulate adjacent cells in a conventional battery pack having a base plate, side struts, and end plates, with the motivation to reduce the possibility of short circuits.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723